UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Muzinich & Co. Muzinich Short Duration High Yield Corporate Debt Fund ANNUAL REPORT December 31, 2012 Table of Contents A Message to Our Shareholders 1 Sector Allocation 4 Expense Example 4 Performance Chart and Analysis 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 20 Additional Information 21 Muzinich Short Duration High Yield Corporate Debt Fund Dear Investors: The Muzinich range of funds became effective on March 12, 2012.The Fund launched on March 16, 2012 with assets of $10 million.The fund closed out December with net assets of $11,984,188 as a result of additional inflows and a fully net of fees return since inception of 4.00%. As would be anticipated in a strongly positive year for high yield, the Fund performed well from its stable, price resilient credits, but trailed the broader, less call-constrained high yield market.This is firmly in keeping with the particular risk and reward profile of this strategy which has tended to focus credits within the high yield market that are less volatile not only because of their short duration profile, but also because of what we believe to be their relatively higher credit quality. We think the credits we buy tend to be more “fully valued” by the market without room for significant momentum-driven price appreciation.This profile has tended to make the credits we buy more price resilient when the market pauses or weakens as well, but this happened only briefly in 2012.When comparing the Fund performance to its specific benchmarks, we see a mixed result.The Fund has strongly outperformed its Bank of America Merrill Lynch US Treasuries 0-3 Year Index “G1QA” benchmark, which had a 0.47% return over the period since inception of the Fund on March 16, 2012. Over this period investors proved more willing to take on credit risk than to accept low returns from government securities.The Fund has underperformed its short duration high yield benchmark (Bank of America Merrill Lynch 0-3 year Duration-to-Worst BB-B Cash Pay US High Yield Constrained Index “J4CS”), which had a return of 6.44% over the same period. This was largely due to the benchmark maintaining a longer average duration than our portfolio. Current yield to worst for the period ended December 31, 2012 was 3.42%—the product of an average 8.1% coupon and an average weighted price of $107.41.The subsidized and unsubsidized 30-Day SEC Yields were 2.46% and 0.75%, for the period, respectively. Risk assets posted strong returns for the fiscal year, led by Europe, despite some temporary pullbacks related to the Euro sovereign debt crisis, global growth concerns and, most recently, the looming U.S. fiscal cliff.European sovereign fears were largely muted during the first few months of the fiscal period given a second Greek bailout and the Long Term Refinancing Operation (LTRO) facility.Sovereign fears reared their head again in May, however, with the election of left leaning parties in both France and Greece.The turning point came in July, when the European Central Bank announced it would “do whatever it takes” to preserve the Euro.Strong corporate fundamentals and reduced fears surrounding the disintegration of Europe pushed risk assets higher. 1 Muzinich Short Duration High Yield Corporate Debt Fund Given a lack of yield producing options, investors dedicated new money to high yield bonds throughout the year.All considered, 2012 is likely to be remembered as offering investors in higher-yielding credit “the best of all possible worlds.”Borrowers and lenders alike generally found exactly what they were looking for without the market losing credit discipline.Many corporations were able to successfully refinance debt at attractive yields, while investors had an opportunity to benefit from both yield and capital appreciation.Money lent through the bond markets went overwhelmingly to lender-friendly refinancing as dividend deals and leveraged buy-out activity continued to be restrained.Supported by strong balance sheets and disciplined corporate management, U.S. high yield defaults remained historically low at about 1% of par on a trailing twelve-month basis. 2012 was a strong year for corporate credit. What can 2013 do for us?From a fundamental perspective, the market appears as solidly attractive in 2013 as at any point last year.For example, less than $60 billion in U.S. high yield bonds and bank loans combined comes due in 2013.As a result, high yield spreads—designed to compensate investors for increased default risk—remain appealing even if the overall yield environment remains low.While we do not expect capital appreciation to lead the high yield markets in 2013, we believe that investors should continue to find the asset class’s balance of risk and reward particularly compelling.We would not rule out a short-lived market re-pricing in response to headline news outside of the high yield markets—both U.S. and European countries have postponed serious questions of dealing with government debt into 2013—but we believe such corrections could result in buying opportunities. Future Plans for the Fund Please note that subsequent to the end of 2012, we decided to close the Fund in favor of developing a broad approach that could incorporate a short duration high yield strategy among its corporate credit tools.Muzinich Credit Opportunities Fund has been formed. We want to thank our investors for joining us in this Fund and look forward to continuing to earn your confidence in the corporate credit space in the years to come. Sincerely, David Bowen Portfolio Manager 2 Muzinich Short Duration High Yield Corporate Debt Fund Must be preceded or accompanied by a Prospectus. Yield to Worst is the yield of the portfolio computed using the yield of each bond to its call date or maturity, whichever is more advantageous for the company.Yield calculations typically incorporate at bond's maturity date.For high yield bonds (also known as “junk bonds”) however, companies issuing these bonds may call them away from investors at a date earlier than maturity.This earlier date may be more advantageous to the company issuing bonds and less advantageous to investors.The Advisor measures duration for each bond in the portfolio using the maturity or potential call date that is most advantageous to the company issuing the bond.This duration measure is called “Duration-to-Worst.” The B of A Merrill Lynch 0-3 Year DTW BB-B Cash Pay US High Yield Constrained Index tracks the performance of US dollar denominated corporate debt with a duration-to-worst less than three years and a sub-investment grade rating greater than or equal to B3. Excluded from the index are cash pay securities. The index applies an issuer constraint that caps issuer exposure at 2%. The B of A Merrill Lynch Treasury 0-3 Year Index tracks the performance of US dollar denominated sovereign debt publicly issued by the US government in its domestic market with maturities less than three years. The index is a static, internally-maintained blended benchmark comprised of US Treasury securities issued by the US government. Securities in this benchmark include current 3- and 6-month T-Bills and 1-3 year Treasuries that have fixed coupon rates and a maturity not greater than three years regardless of any call features. Indexes are referred to for comparative purposes only. You cannot invest directly in an index. The fund invests in high yield debt instruments which tend to be less liquid than higher quality debt instruments. Diversification does not assure a profit nor protect against loss in a declining market. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. Floating rate loans may not be fully collateralized and therefore may decline significantly in value. The fund will bear its share of the fees and expenses of investments in underlying funds or ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Please note that while the Credit Opportunities Fund’s prospectus states that the Fund may use leverage, and that it may make short sales of securities, which involves the risk that losses may exceed the original amount invested, the Fund’s portfolio managers do not anticipate engaging in either practice. Muzinich & Co. is a registered investment adviser. The Muzinich Mutual Funds are distributed by Quasar, LLC. 3 Muzinich Short Duration High Yield Corporate Debt Fund SECTOR ALLOCATION at December 31, 2012 (Unaudited) Sector Allocation % of Net Assets Basic Industry % Consumer Cyclical % Energy % Media % Healthcare % Consumer Non-Cyclical % Telecommunications % Technology & Electronics % Automotive % Capital Goods % Financial Services % Utility % Real Estate % Services % Cash & Equivalents* 1.7 % % * Represents cash and other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended December 31, 2012 (Unaudited) As a shareholder of the Muzinich Short Duration High Yield Corporate Debt Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/12 – 12/31/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee. You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares less than 90 calendar days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in 4 Muzinich Short Duration High Yield Corporate Debt Fund EXPENSE EXAMPLE For the Six Months Ended December 31, 2012 (Unaudited) (Continued) shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the six-month period of 0.55% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/366 (to reflect the one-half year period). 5 Muzinich Short Duration High Yield Corporate Debt Fund Value of $100,000 vs. Bank of America Merrill Lynch U.S. Treasuries 0-3 Year Composite Index and Bank of America Merrill Lynch 0-3 Year Duration-to-Worst BB-B Cash Pay U.S. Constrained Index Total Returns Since Inception Period Ended December 31, 2012 (3/16/2012) Muzinich Short Duration High Yield Corporate Debt Fund 4.00% Bank of America Merrill Lynch U.S. Treasuries 0-3 Year Composite Index 0.47% Bank of America Merrill Lynch 0-3 Year Duration-to-Worst BB-B Cash Pay U.S. Constrained Index 6.44% This chart illustrates the performance of a hypothetical $100,000 investment made on March 16, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. 6 Muzinich Short Duration High Yield Corporate Debt Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Principal Amount Value CORPORATE BONDS: 98.3% Apparel/Textiles: 0.7% Hanesbrands, Inc. $ 8.000%, 12/15/16 $ Automotive & Auto Parts: 3.8% American Axle & Manufacturing Holdings, Inc. 9.250%, 1/15/171 Banques PSA Finance SA 3.375%, 4/4/141 Ford Motor Credit Co., LLC 12.000%, 5/15/15 Broadcasting: 4.2% Belo Corp. 8.000%, 11/15/16 Sinclair Television Group 9.250%, 11/1/171 Sirius XM Radio, Inc. 8.750%, 4/1/151 Building Materials: 1.4% Masco Corp. 6.125%, 10/3/16 Cable/Satellite TV: 2.5% CCO Holdings, LLC 7.250%, 10/30/17 Cequel Communications Holdings, LLC 8.625%, 11/15/171 Capital Goods: 2.8% Case Corp. 7.250%, 1/15/16 Manitowoc, Inc. 9.500%, 2/15/18 Chemicals: 2.6% Celanese US Holdings, LLC 6.625%, 10/15/18 Georgia Gulf Corp. 9.000%, 1/15/171 Consumer Products: 4.1% Easton-Bell Sports, Inc. 9.750%, 12/1/16 Jarden Corp. 8.000%, 5/1/16 Spectrum Brands, Inc. 9.500%, 6/15/18 Containers: 1.1% Ball Corp. 7.125%, 9/1/16 Diversified Financial Services: 2.7% GMAC, Inc. 6.750%, 12/1/14 International Lease Financial Corp. 4.875%, 4/1/15 Diversified Media: 5.2% Interpublic Group Companies, Inc. 10.000%, 7/15/17 Lamar Media Corp. 7.875%, 4/15/18 Nielsen Finance, LLC 7.750%, 10/15/18 Quebecor Media, Inc. 7.750%, 3/15/16 Energy: 13.0% Chesapeake Energy Corp. 9.500%, 2/15/15 Forest Oil Corp. 8.500%, 2/15/14 The accompanying notes are an integral part of these financial statements. 7 Muzinich Short Duration High Yield Corporate Debt Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Continued) Principal Amount Value CORPORATE BONDS: 98.3% (Continued) Energy: 13.0% (Continued) Helix Energy Solutions Group, Inc. $ 9.500%, 1/15/161 $ Holly Corp. 9.875%, 6/15/17 Midcontinent Express Pipeline, LLC 5.450%, 9/15/141 Plains Exploration & Production Co. 7.625%, 6/1/18 Range Resources Corp. 8.000%, 5/15/19 Sandridge Energy, Inc. 9.875%, 5/15/16 SESI, LLC 6.875%, 6/1/14 Suburban Propane Partners LP 7.500%, 10/1/18 Western Refining, Inc. 11.250%, 6/15/171 Food & Drug Retail: 2.7% Ingles Markets, Inc. 8.875%, 5/15/17 Rite Aid Corp. 9.750%, 6/12/16 Food/Beverage/Tobacco: 1.4% JBS USA, LLC / JBS USA Finance, Inc. 11.625%, 5/1/14 Gaming: 1.1% Pinnacle Entertainment, Inc. 8.625%, 8/1/17 Healthcare: 9.3% Grifols, Inc. 8.250%, 2/1/18 HCA, Inc. 6.375%, 1/15/15 Mylan, Inc. 7.625%, 7/15/171 Tenet Healthcare Corp. 10.000%, 5/1/18 Universal Hospital Services, Inc. 4.121%, 6/1/152 Valeant Pharmaceuticals International, Inc. 6.500%, 7/15/161 Warner Chilcott Corp. 7.750%, 9/15/18 Home Builders/Real Estate: 1.4% CB Richard Ellis Services, Inc. 11.625%, 6/15/17 Hotels: 0.9% Host Marriott LP 6.750%, 6/1/16 Leisure: 4.1% Cedar Fair LP 9.125%, 8/1/18 Equinox Holdings, Inc. 9.500%, 2/1/161 Speedway Motorsports, Inc. 8.750%, 6/1/16 Metals/Mining: 7.9% Arch Coal, Inc. 8.750%, 8/1/16 Cloud Peak Energy Resources, LLC 8.250%, 12/15/17 FMG Resources 7.000%, 11/1/151 Murray Energy Corp. 10.250%, 10/15/151 Novelis, Inc. 8.375%, 12/15/17 Vedanta Resources PLC 8.750%, 1/15/141 The accompanying notes are an integral part of these financial statements. 8 Muzinich Short Duration High Yield Corporate Debt Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Continued) Principal Amount Value CORPORATE BONDS: 98.3% (Continued) Paper: 2.6% Graphic Packaging International, Inc. $ 9.500%, 6/15/17 $ Resolute Forest Products 10.250%, 10/15/18 Restaurants: 2.5% CKE Restaurants, Inc. 11.375%, 7/15/18 Seminole Hard Rock Entertainment, Inc. 2.974%, 3/15/141, 2 Services: 1.3% KAR Auction Services, Inc. 4.313%, 5/1/142 Steel: 1.3% ArcelorMittal, LLC 6.500%, 4/15/14 Super Retail: 3.9% J.C. Penney Company, Inc. 6.875%, 10/15/15 QVC, Inc. 7.125%, 4/15/171 Susser Holdings, LLC 8.500%, 5/15/16 Technology: 4.6% Advanced Micro Devices, Inc. 8.125%, 12/15/17 Amkor Technology, Inc. 7.375%, 5/1/18 Equinix, Inc. 8.125%, 3/1/18 Hewlett-Packard Co. 2.650%, 6/1/16 Telecommunications: 5.5% Frontier Communications Corp. 8.250%, 5/1/14 7.875%, 4/15/15 Inmarsat Finance PLC 7.375%, 12/1/171 MetroPCS, Inc. 7.875%, 9/1/18 PAETEC Holding Corp. 8.875%, 6/30/17 Transportation Excluding Air/Rail: 1.2% AWAS Aviation Capital, Inc. 7.000%, 10/15/161 Utilities: 2.5% AES Corp. 7.750%, 3/1/14 Intergen NV 9.000%, 6/30/171 TOTAL CORPORATE BONDS (Cost $11,732,354) TOTAL INVESTMENTS IN SECURITIES: 98.3% (Cost $11,732,354) Other Assets in Excess of Liabilities: 1.7% TOTAL NET ASSETS: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At December 31, 2012 the value of these securities amounted to $2,972,412 or 24.8% of net assets. 2 Variable rate security; rate shown is the rate in effect on December 31, 2012. The accompanying notes are an integral part of these financial statements. 9 Muzinich Short Duration High Yield Corporate Debt Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2012 ASSETS Investments in securities, at value (Cost $11,732,354) $ Cash Receivables: Fund shares sold Interest Due from advisor, net Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net realized gain on investments Net unrealized appreciation on investments Net assets $ Net Asset Value (unlimited shares authorized): Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Muzinich Short Duration High Yield Corporate Debt Fund STATEMENT OF OPERATIONS For the Period Ended December 31, 2012 INVESTMENT INCOME Interest $ Total investment income EXPENSES Investment advisory fees Registration fees Miscellaneous expenses Transfer agent fees Audit fees Administration fees Fund accounting fees Reports to shareholders Chief Compliance Officer fees Legal fees Custody fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Muzinich Short Duration High Yield Corporate Debt Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended December 31, 2012* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) From net realized gain ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares1 Total increase in net assets NET ASSETS Beginning of period — End of period $ 1 Summary of capital share transactions is as follows: Period Ended December 31, 2012* Shares Value Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase $ * Fund commenced operations on March 16, 2012. The accompanying notes are an integral part of these financial statements. 12 Muzinich Short Duration High Yield Corporate Debt Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended December 31, 2012* Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) Total distributions ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA: Net assets, end of period (millions) $ Portfolio turnover rate 47 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ After fees waived and expenses absorbed %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ After fees waived and expenses absorbed %+ * Fund commenced operations on March 16, 2012. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 13 Muzinich Short Duration High Yield Corporate Debt Fund NOTES TO FINANCIAL STATEMENTS December 31, 2012 NOTE 1 – ORGANIZATION The Muzinich Short Duration High Yield Corporate Debt Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end management investment company. The Fund has three classes of shares: A, Institutional and Supra Institutional, but currently only offers the Supra Institutional Class. The Fund commenced operations on March 16, 2012. The investment objective of the Fund is to seek a high level of income with an emphasis on relative price stability and principal protection. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and the asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. 14 Muzinich Short Duration High Yield Corporate Debt Fund NOTES TO FINANCIAL STATEMENTS December 31, 2012 (Continued) Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of December 31, 2012, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. Generally Accepted Accounting Principals (GAAP) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, 15 Muzinich Short Duration High Yield Corporate Debt Fund NOTES TO FINANCIAL STATEMENTS December 31, 2012 (Continued) the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The end of period timing recognition is used for the transfers between the levels of the Fund’s assets and liabilities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2012. See Schedule of Investments for industry breakout: Level 1 Level 2 Level 3 Total Corporate Bonds $
